Citation Nr: 1611772	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  09-22 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable schedular disability rating for left ankle surgery scars, and a schedular disability rating in excess of 20 percent on and after March 13, 2013.

2.  Entitlement to an evaluation in excess of 10 percent for a right wrist disability on an extraschedular basis.

3.  Entitlement to an evaluation in excess of 20 percent for a left ankle disability on an extraschedular basis.

4.  Entitlement to an initial compensable disability rating for left ankle surgery scars, and a disability rating in excess of 20 percent on and after March 13, 2013 on an extraschedular basis.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to October 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction rests with the VA RO in Los Angeles, California, from which the appeal was certified.  These matters were remanded in March 2014.

The issues of entitlement to service connection for a right ankle disability, entitlement to service connection for a bilateral hip disability, and entitlement to service connection for a bilateral knee disability have been raised by the record in a March 2013 statement, and were previously referred by the Board for adjudication in March 2014.  These issues are once again referred to the Agency of Original Jurisdiction (AOJ).  

The Board also recognizes the Veteran's attempts to raise the issue of entitlement to an increased disability rating for a left ankle disability in a statement dated in July 2015.  The Veteran and his representative are advised that a claim for benefits must now be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

The issues of entitlement to an evaluation in excess of 10 percent for a right wrist disability on an extraschedular basis, an evaluation in excess of 20 percent for a left ankle disability on an extraschedular basis, an initial compensable disability rating for left ankle surgery scars, and a disability rating in excess of 20 percent on and after March 13, 2013, and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to March 13, 2013, the evidence demonstrates that the Veteran had two or three left ankle surgery scars; the evidence does not demonstrate that the scars were painful, unstable, deep, caused limited motion, covered an area of 6 square inches or greater, or produced any other disabling effects.

2.  On and after March 13, 2013, the evidence demonstrates that the Veteran had three left ankle surgery scars which he reported were painful, but were not unstable, were not deep, did not cause limited motion, did not cover an area of 6 square inches or greater, and did not produce any other disabling effects.  


CONCLUSIONS OF LAW

1.  Prior to March 13, 2013, the criteria for a compensable initial schedular disability rating for left ankle surgery scars have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.118, Diagnostic Code 7804 (2008 & 2015).

2.  Since March 13, 2013, the criteria for a schedular disability rating in excess of 20 percent for left ankle surgery scars have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.118, Diagnostic Code 7804 (2008 & 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2015).  June 2006 and March 2015 letters satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
	
The record contains the Veteran's service treatment records, VA treatment records and examination reports, and lay statements.  The Veteran was also provided VA examinations in June 2006 and March 2013 in connection with his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record demonstrates that the VA examiners conducted physical examinations and reviewed the pertinent evidence and the Veteran's lay statements.  Additionally, the examinations provided sufficient information to rate the disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examinations to be sufficient and adequate for rating purposes.  Additionally, pursuant to the Board's March 2014 remand directives, the Veteran was provided with notice regarding older versions of Diagnostic Codes pertaining to his service-connected scars.  Accordingly, the Board finds the RO substantially complied with the remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

There is no indication in the record that any additional evidence relevant to the issue on appeal is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).    However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Effective October 23, 2008, VA revised the criteria for the evaluation of scars to allow for separate evaluations for scars that are both disfiguring and painful.  73 Fed. Reg. 54,710-12 (Sept. 23, 2008).  The implementing regulation for the new rating criteria provides that these revisions apply only to applications for benefits received by VA on or after October 23, 2008.  VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  In this case, the Board will consider both the old and new regulations.

Prior to October 23, 2008, scars (other than those involving the head, face, or neck) that are deep or that cause limited motion warranted a 10 percent rating for an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent rating was warranted for an area or areas of such scars exceeding 12 square inches (77 sq.cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, were separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1) (2008).  A deep scar was one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2) (2008).  A 10 percent rating was also warranted for scars (other than those on the head, face, or neck) that were superficial and that did not cause limited motion, provided that they covered an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  A 10 percent rating was also warranted for scars which were superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  An unstable scar was one where, for any reason, there was frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  A 10 percent rating was also warranted for a superficial scar which was painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Other scars were rated based on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

Under the most recent criteria, Diagnostic Code 7804 pertains to evaluation of scars that are unstable or painful, with the assignment of a 10 percent rating for one or two such scars, a 20 percent rating for three or four scars, and a 30 percent rating for five or more scars.  Note 1 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that where one or more scars are both unstable and painful, 10 percent should be added to the evaluation that is based on the total number of unstable or painful scars.  Note 3 states that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under 7804 when applicable.  38 C.F.R. § 4.118 (2015).

Diagnostic Codes 7801 and 7802 continue to provide for assignment of disability evaluations on the basis of surface area of the affected scars.  The revised Diagnostic Code 7805 applies to other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  A rating is to be assigned on the basis of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under another appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2015).

The Veteran's left ankle surgery scars are rated as noncompensable prior to March 13, 2013, and are rated as 20 percent disabling under the newer version of Diagnostic Code 7804 on and after March 13, 2013.  

The only evidence of record specifically regarding the Veteran's left ankle surgery scars, other than the records of the surgeries which created the scars, are two VA examination reports, dated June 2006 and March 2013.  When the Veteran underwent VA examination in June 2006, the examiner noted two, one-centimeter long scope scars on the anterior left ankle.  The examiner noted that the scars were level with no signs of tenderness, disfigurement, ulcerations, inherent instability, inflammation, edema, tissue loss, keloid, or hypopigmentation.  There was hyperpigmentation only, without abnormal texture and less than six square inches in area.  The examiner found that there was no limitation of motion due to the scar.  

When the Veteran underwent VA examination in March 2013, he had three scars: the two, one-centimeter linear scars noted upon prior examination as well as an additional four-centimeter linear scar, apparently from a September 8, 2006, surgery.  The Veteran described experiencing sharp, needle-like pain in the scars.  The examiner noted that the scars were not unstable and caused no limitation of function or functional impact.  No other pertinent physical findings were noted.  

Prior to September 8, 2006, the Veteran had two left ankle surgery scars and from that date forward he had three scars.  For the time period prior to October 23, 2008, only the older rating criteria described above apply.  At all times prior to October 23, 2008, the Veteran's scars were not reported to be painful upon examination, were not unstable, were less than six square inches in area, were not deep, and did not cause limited motion.  Accordingly, a compensable rating is not warranted at any time prior to October 23, 2008.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

On and after October 23, 2008, the new rating criteria apply, unless the old rating criteria are more favorable to the Veteran.  The Veteran reported experiencing sharp, needle-like pain in his scars upon examination in March 2013, but the evidence does not demonstrate that the Veteran reported experiencing such pain at any time prior to the date of that examination.  Additionally, at no time during the pendency of the appeal were the Veteran's scars noted to be unstable or deep, to cause limitation of motion or other impairment, or to cover an area of 6 square inches or more.  Accordingly, the Board finds that while the Veteran meets the criteria for a 20 percent disability rating for three or more painful scars under Diagnostic Code 7804 from March 13, 2013, onward, he does not meet the criteria for a compensable disability rating at any time prior to that date under either the old or new rating criteria and, as such, entitlement to a compensable disability rating prior to March 13, 2013, is denied.  Additionally, as the Veteran's scars have been noted to be painful but not unstable from March 13, 2013, he is not entitled to the additional 10 percent provided by Diagnostic Code 7804 when scars are both unstable and painful and, for the reasons noted above, he does not otherwise meet the criteria for a disability rating in excess of 20 percent at any time on and after March 13, 2013.  Accordingly, entitlement to a disability rating in excess of 20 percent on and after March 13, 2013, is denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  


ORDER

Entitlement to an initial compensable schedular disability rating for left ankle surgery scars is denied.

Entitlement to a schedular disability rating in excess of 20 percent for left ankle surgery scars, on and after March 13, 2013, is denied.


REMAND

Extraschedular Ratings - Right Wrist, Left Ankle, and Left Ankle Surgery Scars

In its March 2014 decision and remand, the Board found that a decision on the extraschedular component of the increased rating claims would be premature given the development being ordered regarding the claim for a TDIU - specifically, the results of the examination ordered by the Board could have a direct impact on consideration of extraschedular ratings.  As the TDIU development was not completed, the extraschedular ratings, to now include the ratings for the left ankle surgery scars, are still not ripe for review.  As such, these issues must once again be remanded.  

TDIU

In its March 2014 remand, the Board found that the issue of entitlement to a TDIU had been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the issue for development, specifically ordering that all pending service connection claims be adjudicated and that the Veteran be afforded a VA examination to determine the effect of his service-connected disabilities upon his employment.  However, the RO denied entitlement to a TDIU in a June 2015 rating decision without completing any of the ordered development; the denial was based on the fact that the Veteran did not complete and return an Application for Increased Compensation Based on Unemployability.  Accordingly, the Board finds that the RO did not substantially comply with the Board's March 2014 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the issue of entitlement to a TDIU must again be remanded so that the RO may adjudicate all pending service connection claims and obtain an examination and opinion with respect to the Veteran's employability.

Accordingly, the case is REMANDED for the following actions:

1.  Develop and adjudicate all pending claims.

2.  Send the Veteran another 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and request that he complete the form and submit it to VA.  The Veteran is put on notice that the duty to assist is not a one-way street.  Without the Veteran's assistance VA will not be able to obtain records relevant to adjudication of the claim for a TDIU. 

3.  Then, complete any additional evidentiary development necessary to adjudicate a claim for a TDIU, to specifically include requesting, with the Veteran's assistance, all records from his previous employers, including any medical records and/or administrative decisions pertaining to disability benefits.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

4.  After the above has been accomplished, but regardless of if a response is received from the Veteran, schedule the Veteran for an evaluation by a VA vocational rehabilitation specialist to determine the effect of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  The claims file should be made available for review.  The vocational rehabilitation specialist must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the evidence, the evaluation of the Veteran, and with consideration of the lay statements of record, the specialist should address the functional effects that the Veteran's service-connected disabilities have on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional effects of the Veteran's service-connected disabilities, the specialist must not consider any non-service connected disabilities or the Veteran's age.

5.  If the schedular requirements for TDIU are not met at any time during the period on appeal, refer the claim to the Director of Compensation for consideration of an extraschedular TDIU rating pursuant to 38 C.F.R. § 4.16(b).

6.  After all development has been completed, re-adjudicate the claim of entitlement to a TDIU, and consider whether extraschedular evaluations for the Veteran's right wrist, left ankle disabilities, and left ankle surgery scars may be warranted.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


